

116 HR 4395 IH: Clean Slate through Consolidation Act
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4395IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Ms. Stevens (for herself and Ms. Mucarsel-Powell) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to require the removal of the record of default from
			 credit history upon obtaining a Federal Direct Consolidation Loan that
			 discharges the defaulted loan.
	
 1.Short titleThis Act may be cited as the Clean Slate through Consolidation Act. 2.Removal of record of default from credit history upon loan consolidationSection 455(g) of the Higher Education Act of 1965 (20 U.S.C. 1087e(g)) is amended—
 (1)by striking A borrower and inserting the following:  (1)In generalA borrower; and
 (2)by adding at the end the following:  (2)Consumer reporting agenciesUpon obtaining a Federal Direct Consolidation Loan that discharges the liability on a defaulted loan made, insured, or guaranteed under this title, the Secretary, guaranty agency, or other holder of the loan shall request any consumer reporting agency to which the Secretary, guaranty agency or holder, as applicable, reported the default of the loan, to remove the record of the default from the borrower’s credit history..
			